 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1




--------------------------------------------------------------------------------



ESB FINANCIAL CORPORATION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of the 20th day of November 2007, between ESB Financial
Corporation (the “Corporation”), a Pennsylvania corporation, and Charlotte A.
Zuschlag (the “Executive”).


WITNESSETH:


WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Corporation pursuant to an amended employment agreement between
the Corporation and the Executive entered into as of December 1, 2002 and which
was further amended and restated as of November 21, 2006 (the “Prior
Agreement”);


WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of ESB Bank, a Pennsylvania chartered savings bank and a wholly owned
subsidiary of the Corporation (the “Bank”) (the Corporation and the Bank are
referred to together herein as the “Employers”) pursuant to an amended
employment agreement entered into as of December 1, 2002, which was amended and
restated as of November 21, 2006 and which is being further amended and restated
as of the date hereof;


WHEREAS, the Corporation desires to amend and restate the Prior Agreement in
order to make changes to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), as well as certain other changes;


WHEREAS, the Corporation desires to assure itself of the continued availability
of the Executive’s services as provided in this Agreement; and


WHEREAS, the Executive is willing to serve the Corporation on the terms and
conditions hereinafter set forth;


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Corporation and
the Executive hereby agree as follows:


1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:


(a)           Average Annual Compensation.  The Executive's “Average Annual
Compensation” for purposes of this Agreement shall be deemed to mean the average
level of compensation paid to the Executive by the Employers or any subsidiary
thereof during the most recent five taxable years preceding the year in which
the Date of Termination occurs and included in the Executive's gross income for
tax purposes and any income earned and deferred by the Executive during such
period pursuant to any plan or arrangement of the Employers.



--------------------------------------------------------------------------------


(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.


(c)           Cause. Termination of the Executive's employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.


(d)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.


(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(f)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive's employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive's employment is terminated for
any other reason, the date specified in such Notice of Termination.


(g)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.


(h)           Good Reason.  Termination by the Executive of the Executive's
employment for “Good Reason” shall mean termination by the Executive based on
the occurrence of any of the following events:


(i)           any material breach of this Agreement by the Employers, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities as prescribed in Section 2, or (C) any
requirement that the Executive report to a corporate officer or employee of the
Employers instead of reporting directly to the Boards of Directors of the
Employers, or


2

--------------------------------------------------------------------------------


(ii)           any material change in the geographic location at which the
Executive must perform her services under this Agreement;


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(i)           IRS.  IRS shall mean the Internal Revenue Service.


(j)           Notice of Termination.  Any purported termination of the
Executive's employment by the Corporation for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Corporation's termination of the Executive's
employment for Cause, which shall be effective immediately, and (iv) is given in
the manner specified in Section 10 hereof.


(k)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers' retirement policies, including early
retirement, generally applicable to their salaried employees.


2.           Term of Employment.


(a)           The Corporation hereby employs the Executive as President and
Chief Executive Officer and the Executive hereby accepts said employment and
agrees to render such services to the Corporation on the terms and conditions
set forth in this Agreement.  The term of employment under this Agreement shall
be until the three-year anniversary of December 1, 2007 and, upon approval of
the Board of Directors of the Corporation, shall extend for an additional year
on December 1st of each subsequent calendar year such that at any time after
December 1, 2008 the remaining term of this Agreement shall be from two to three
years, absent notice of non-renewal as set forth below.  Prior to December 1,
2008 and each December 1st thereafter, the Board of Directors of the Corporation
shall consider and review (with appropriate corporate documentation thereof, and
after taking into account all relevant factors, including the Executive's
performance hereunder) an extension of the term of this Agreement, and the term
shall continue to extend each year if the Board of Directors approves such
extension unless the Executive gives written notice to the Employers of the
Executive's election not to extend the term, with such written notice to be
given not less than thirty (30) days prior to any such December 1st.  If the
Board of Directors elects not to extend the term, it shall give written notice
of such decision to the Executive not less than thirty (30) days prior to any
such December 1st.  If any party gives timely notice that the term will not be
extended as of December 1st of any year, then this Agreement shall terminate at
the conclusion of its remaining term.  References herein to the term of this
Agreement shall refer both to the initial term and successive terms.


3

--------------------------------------------------------------------------------


(b)           During the term of this Agreement, the Executive shall perform
such executive services for the Corporation as may be consistent with her titles
and from time to time assigned to her by the Corporation's Board of Directors.


3.           Compensation and Benefits.


(a)           The Employers shall compensate and pay the Executive for her
services during the term of this Agreement at a minimum base salary of $388,100
per year (“Base Salary”), which may be increased from time to time in such
amounts as may be determined by the Boards of Directors of the Employers and may
not be decreased without the Executive's express written consent.  In addition
to her Base Salary, the Executive shall be entitled to receive during the term
of this Agreement such bonus payments as may be determined by the Boards of
Directors of the Employers.


(b)           During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with her then duties and responsibilities,
as fixed by the Boards of Directors of the Employers.  The Corporation shall not
make any changes in such plans, benefits or privileges which would adversely
affect the Executive's rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Corporation
and does not result in a proportionately greater adverse change in the rights of
or benefits to the Executive as compared with any other executive officer of the
Corporation.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.


(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Boards of Directors of the Employers, which shall in no event be
less than six weeks per annum.  The Executive shall not be entitled to receive
any additional compensation from the Employers for failure to take a vacation,
nor shall the Executive be able to accumulate unused vacation time from one year
to the next, except to the extent authorized by the Boards of Directors of the
Employers.


4

--------------------------------------------------------------------------------


(d)           During the term of this Agreement, in keeping with past practices,
the Employers shall continue to provide the Executive with the automobile she
presently drives. The Employers shall be responsible and shall pay for all costs
of insurance coverage, repairs, maintenance and other incidental expenses,
including license, fuel and oil.  If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive
therefor.  Such reimbursement shall be paid promptly by the Employers and in any
event no later than March 15 of the year immediately following the year in which
such expenses were incurred.


(e)           In the event the Executive's employment is terminated by the
Corporation due to the Executive’s Disability, Retirement or death, the
Employers shall provide continued life, medical, dental and disability coverage
substantially identical to the coverage maintained by the Employers for the
Executive immediately prior to her termination.  The medical and dental coverage
shall continue until the earlier of (a) the Executive’s death, except for
coverage of any beneficiaries pursuant to Section 3(f) below, or (b) the date on
which the Executive is entitled to receive benefits from a subsequent employer
which are substantially similar to the medical and dental coverage provided by
the Corporation.  The life and disability coverage shall cease upon the earlier
of the expiration of the remaining term of this Agreement or the Executive’s
death.  During the period that the Executive receives medical and dental
coverage and/or life and disability coverage, the Executive shall pay the
employee share of the costs of such coverages as if she was still an employee;
provided that any insurance premiums payable by the Employers or any successors
pursuant to this Section 3(e) shall be payable at such times and in such amounts
as if the Executive was still an employee of the Employers, subject to any
increases in such amounts imposed  by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Employers in any taxable
year shall not affect the amount of insurance premiums required to be paid by
the Employers in any other taxable year; and provided further that if the
participation of the Executive or other covered dependents in any group
insurance plan is barred, the Employers shall either arrange to provide such
persons with insurance benefits substantially similar to those which the
Executive was entitled to receive under such group insurance plan or, if such
coverage cannot be obtained, pay a lump sum cash equivalency amount within
thirty (30) days following the Date of Termination based on the annualized rate
of premiums being paid by the Employers as of the Date of Termination.


(f)           In the event of the Executive's death during the term of this
Agreement, her spouse, estate, legal representative or named beneficiaries (as
directed by the Executive in writing) shall be paid on a monthly basis the
Executive's annual compensation from the Employers at the rate in effect at the
time of the Executive's death for the remainder of the term of this Agreement,
as well as the medical and dental benefits specified in Section 3(e) above to
any dependents of the Executive who were covered by the Employers at the time of
the Executive’s death.  In the event the Executive’s employment is terminated
due to Disability during the term of this Agreement, the Executive shall be paid
on a monthly basis (i) the Executive’s annual compensation from the Employers at
the rate in effect at the time of termination due to Disability for the
remainder of the term of this Agreement, as well as the benefits specified in
Section 3(e) hereof, and (ii) upon the expiration of the term of this Agreement,
two-thirds (66.67%) of the Executive’s Base Salary at the time of termination
due to Disability until the Executive reaches the normal retirement age of 65;
provided however, there shall be deducted from the amounts paid the Executive
pursuant  to this Section 3(f) any amounts actually paid to the Executive
pursuant to any disability insurance or similar plan or program which the
Employers have instituted or may institute on behalf of the Executive or their
employees for the purpose of compensating employees in the event of disability,
the Social Security Act, the Workers Compensation or Occupational Disease Act or
any state disability benefit law; and provided further however, that such
payments shall be delayed until the first business day of the month following
the lapse of six months from the date of termination of employment if deemed
necessary by the Employers to avoid the tax and interest penalties imposed by
Section 409A of the Code.  If the payments are delayed pursuant to the last
proviso clause in the preceding sentence, then the payments that would have been
provided to the Executive in the absence of such six-month delay shall be paid
to the Executive on the first business day of the month following the lapse of
six months from the date of termination of employment.  Any insurance premiums
payable by the Employers or any successors pursuant to this Section 3(f) shall
be payable at such times and in such amounts as if the Executive was still an
employee of the Employers, subject to any increases in such amounts imposed  by
the insurance company or COBRA, and the amount of insurance premiums required to
be paid by the Employers in any taxable year shall not affect the amount of
insurance premiums required to be paid by the Employers in any other taxable
year; and provided further that if the participation of the Executive or other
covered dependents in any group insurance plan is barred, the Employers shall
either arrange to provide such persons with insurance benefits substantially
similar to those which the Executive was entitled to receive under such group
insurance plan or, if such coverage cannot be obtained, pay a lump sum cash
equivalency amount within thirty (30) days following the Date of Termination
based on the annualized rate of premiums being paid by the Employers as of the
Date of Termination.


5

--------------------------------------------------------------------------------


(g)           The Executive's compensation, benefits and expenses shall be paid
by the Corporation and the Bank in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer.


4.           Expenses.  The Employers shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employers, including,
but not by way of limitation, automobile expenses described in Section 3(d)
hereof, and traveling expenses, and all reasonable entertainment expenses
(whether incurred at the Executive's residence, while traveling or otherwise),
subject to such reasonable documentation and other limitations as may be
established by the Boards of Directors of the Employers.  If such expenses are
paid in the first instance by the Executive, the Employers shall reimburse the
Executive therefor.  Such reimbursement shall be paid promptly by the Employers
and in any event no later than March 15 of the year immediately following the
year in which such expenses were incurred.


5.           Termination.


(a)           The Corporation shall have the right, at any time upon prior
Notice of Termination, to terminate the Executive's employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate her employment hereunder for any reason.


6

--------------------------------------------------------------------------------


(b)           In the event that (i) the Executive's employment is terminated by
the Corporation for Cause or (ii) the Executive terminates her employment
hereunder other than for Disability, Retirement, death or Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.


(c)           In the event that the Executive's employment is terminated as a
result of Disability, Retirement or the Executive's death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination, except as provided for in Sections 3(e) and 3(f) hereof.


(d)           In the event that (i) the Executive's employment is terminated by
the Corporation for other than Cause, Disability, Retirement or the Executive's
death or (ii) such employment is terminated by the Executive for Good Reason,
then the Corporation shall:


(A)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to three (3) times that portion of the Executive's
Average Annual Compensation paid by the Corporation,


(B)           maintain and provide for a period ending at the earlier of (i)
thirty-six (36) months after the Date of Termination or (ii) the date of the
Executive's full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive's continued participation in all group
insurance, life insurance, health and accident insurance, and disability
insurance offered by the Corporation in which the Executive was participating
immediately prior to the Date of Termination, with such coverage to be provided
on the same terms as similar coverage is provided to other employees of the
Employers; provided that any insurance premiums payable by the Employers or any
successors pursuant to this Section 5(d)(B) shall be payable at such times and
in such amounts (except that the Employers shall also pay any employee portion
of the premiums) as if the Executive was still an employee of the Employers,
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the Employers
in any taxable year shall not affect the amount of insurance premiums required
to be paid by the Employers in any other taxable year.  If the participation of
the Executive or other covered dependents in any group insurance plan is barred,
the Employers shall either arrange to provide such persons with insurance
benefits substantially similar to those which the Executive was entitled to
receive under such group insurance plan or, if such coverage cannot be obtained,
pay a lump sum cash equivalency amount within thirty (30) days following the
Date of Termination based on the annualized rate of premiums being paid by the
Employers as of the Date of Termination;


7

--------------------------------------------------------------------------------


(C)           if the Executive is still receiving medical and dental coverage
pursuant to Section 5(d)(B) above upon the expiration of thirty-six (36) months
after the Date of Termination, maintain and provide medical and dental coverage
for the Executive for a period ending at the earlier of (i) the Executive’s
death or (ii) the date on which the Executive is entitled to receive benefits
from a subsequent employer which are substantially similar to the medical and
dental coverage provided by the Corporation, provided that during the period
that the Executive receives medical and dental coverage pursuant to this Section
5(d)(C), the Executive shall pay the employee share of the costs of such
coverage as if she was still an employee, and provided further that any
insurance premiums payable by the Employers or any successors pursuant to this
Section 5(d)(C) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employers, subject to any increases in
such amounts imposed  by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year.  If the participation of the Executive or
other covered dependents in any group insurance plan is barred, the Employers
shall either arrange to provide such persons with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employers
as of the Date of Termination; and


(D)           pay to the Executive, in a lump sum within thirty (30) following
the Date of Termination, a cash amount equal to the projected cost to the
Employers of providing benefits to the Executive for a period of three years
pursuant to any other employee benefit plans, programs or arrangements offered
by the Employers in which the Executive was entitled to participate immediately
prior to the Date of Termination (excluding retirement plans or stock
compensation plans of the Employers), with the projected cost to the Employers
to be based on the costs incurred for the calendar year immediately preceding
the year in which the Date of Termination occurs and with any automobile-related
costs to exclude any depreciation on Bank-owned automobiles.


6.           Payment of Additional Benefits under Certain Circumstances.


(a)           If the payments and benefits pursuant to Section 5 hereof, either
alone or together with other payments and benefits which the Executive has the
right to receive from the Employers (including, without limitation, the payments
and benefits which the Executive would have the right to receive from the Bank
pursuant to Section 5 of the Agreement between the Bank and the Executive dated
as of the date hereof (the “Bank Agreement”), before giving effect to any
reduction in such amounts pursuant to Section 6 of the Bank Agreement), would
constitute a “parachute payment” as defined in Section 280G(b)(2) of the Code
(the “Initial Parachute Payment,” which includes the amounts paid pursuant to
clause (A) below), then the Corporation shall pay to the Executive, in a lump
sum within five business days after the Date of Termination, a cash amount equal
to the sum of the following:


(A)           the amount by which the payments and benefits that would have
otherwise been paid by the Bank to the Executive pursuant to Section 5 of the
Bank Agreement are reduced by the provisions of Section 6 of the Bank Agreement;


8

--------------------------------------------------------------------------------


(B)           twenty (20) percent (or such other percentage equal to the tax
rate imposed by Section 4999 of the Code) of the amount by which the Initial
Parachute Payment exceeds the Executive's “base amount” from the Employers, as
defined in Section 280G(b)(3) of the Code, with the difference between the
Initial Parachute Payment and the Executive's base amount being hereinafter
referred to as the “Initial Excess Parachute Payment”; and


(C)           such additional amount (tax allowance) as may be necessary to
compensate the Executive for the payment by the Executive of state, local and
federal income and excise taxes on the payment provided under clause (B) above
and on any payments under this clause (C).  In computing such tax allowance, the
payment to be made under clause (B) above shall be multiplied by the “gross up
percentage” (“GUP”).  The GUP shall be determined as follows:


GUP =           Tax Rate
      1-Tax Rate


The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal, state and local income and employment-related tax rate (including
Social Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause (B)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.


(b)           Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Executive is a party that the actual excess parachute
payment as defined in Section 280G(b)(1) of the Code is different from the
Initial Excess Parachute Payment (such different amount being hereafter referred
to as the “Determinative Excess Parachute Payment”), then the Corporation's
independent tax counsel or accountants shall determine the amount (the
“Adjustment Amount”) which either the Executive must pay to the Corporation or
the Corporation must pay to the Executive in order to put the Executive (or the
Corporation, as the case may be) in the same position the Executive (or the
Corporation, as the case may be) would have been if the Initial Excess Parachute
Payment had been equal to the Determinative Excess Parachute Payment.  In
determining the Adjustment Amount, the independent tax counsel or accountants
shall take into account any and all taxes (including any penalties and interest)
paid by or for the Executive or refunded to the Executive or for the Executive's
benefit.  As soon as practicable after the Adjustment Amount has been so
determined, and in no event more than thirty (30) days after the Adjustment
Amount has been so determined, the Corporation shall pay the Adjustment Amount
to the Executive or the Executive shall repay the Adjustment Amount to the
Corporation, as the case may be.


(c)           In each calendar year that the Executive receives payments of
benefits that constitute a parachute amount, the Executive shall report on her
state, local and federal income tax returns such information as is consistent
with the determination made by the independent tax counsel or accountants of the
Corporation as described above.  The Corporation shall indemnify and hold the
Executive harmless from any and all losses, costs and expenses (including
without limitation, reasonable attorneys' fees, interest, fines and penalties)
which the Executive incurs as a result of so reporting such information, with
such indemnification to be paid by the Corporation to the Executive as soon as
practicable and in any event no later than March 15 of the year immediately
following the year in which the amount subject to indemnification was
determined.  The Executive shall promptly notify the Corporation in writing
whenever the Executive receives notice of the institution of a judicial or
administrative proceeding, formal or informal, in which the federal tax
treatment under Section 4999 of the Code of any amount paid or payable under
this Section 6 is being reviewed or is in dispute.  The Corporation shall assume
control at its expense over all legal and accounting matters pertaining to such
federal tax treatment (except to the extent necessary or appropriate for the
Executive to resolve any such proceeding with respect to any matter unrelated to
amounts paid or payable pursuant to this Section 6) and the Executive shall
cooperate fully with the Corporation in any such proceeding.  The Executive
shall not enter into any compromise or settlement or otherwise prejudice any
rights the Corporation may have in connection therewith without the prior
consent of the Corporation.


9

--------------------------------------------------------------------------------


7.           Mitigation; Exclusivity of Benefits.


(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Sections 5(d)(B) and (C) above.


(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.


8.           Withholding.  All payments required to be made by the Corporation
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Corporation may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


9.           Assignability.  The Corporation may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Corporation may hereafter merge or
consolidate or to which the Corporation may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Corporation hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.
 
 
10

--------------------------------------------------------------------------------


10.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
To the Corporation:
Secretary
 
ESB Financial Corporation
 
600 Lawrence Avenue
 
Ellwood City, Pennsylvania 16117
   
To the Bank:
Secretary
 
ESB Bank
 
600 Lawrence Avenue
 
Ellwood City, Pennsylvania 16117
   
To the Executive:
Charlotte A. Zuschlag
 
At the address last appearing on
 
the personnel records of the Employers

 
11.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Board of Directors of the Corporation to sign
on its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Corporation may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.


13.           Nature of Obligations.  Nothing contained herein shall create or
require the Corporation to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Corporation hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.


14.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


11

--------------------------------------------------------------------------------


16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


17.           Changes in Statutes or Regulations. If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


18.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R.
Part 359.


19.           Entire Agreement.  This Agreement embodies the entire agreement
between the Corporation and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Corporation and the Executive with
respect to the matters agreed to herein, including without limitation the
Agreement between the Employers and the Executive dated June 13, 1990 and the
Agreements between the Corporation and the Executive dated November 16, 1999,
December 1, 2000, December 1, 2001, December 1, 2002 and November 21, 2006 are
hereby superseded and shall have no force or effect.  Notwithstanding the
foregoing, nothing contained in this Agreement shall affect the agreement of
even date being entered into between the Bank and the Executive.


[Signature page follows]


12

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this amended and restated Agreement has been executed as of
the date first written above.


Attest:
ESB FINANCIAL CORPORATION
       
/s/ Frank D. Martz
 
By:
/s/ William B. Salsgiver
Frank D. Martz
 
William B. Salsgiver
Group Senior Vice President of Operations
 
Chairman of the Board of Directors
 
and Secretary
         
EXECUTIVE
         
By:
/s/ Charlotte A. Zuschlag
   
Charlotte A. Zuschlag

 
 
13
 
 